Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 12/9/2021 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1-4, 6-11, 13-17, 19-23 are allowed.
Independent claims 1, 8, and 15, are allowed over the closest prior art of Salkintzis et al. (US 2020/0187106; hereinafter Salkintzis) because said reference cannot fully encompass all the particulars of the claim(s), nor can it be combined with any other references to render all the particulars and limitations of the claim(s) obvious in combinations, especially the amended limitations of,
analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances;
	based on the analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances, determining that the service profile for the first device matches the configured set of services for the instantiated first network instance;
based on the analyzing the service profile for the first device and the configured sets of services for the instantiated first and second network instances, determining that the service profile for the first device does not match the configured set of services for the instantiated second network instance;
determining that no service profiles for other devices match the configured set of services for the instantiated second network instance;
in response to determining that the service profile for the first device matches the configured set of services for the instantiated first network instance, enabling the first device to access the instantiated first network instance; and
in response to (i) determining that the service profile for the first device does not match the configured set of services for the instantiated second network instance and
(ii) determining that no service profiles for other devices match the configured set of services for the instantiated second network instance, deactivating the instantiated second network instance,
in combinations with all the rest of the features and limitations within the claim(s).

Depending claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, and 19-23 are also allowed with the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/           Primary Examiner, Art Unit 2644